Citation Nr: 1102669	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  05-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1939 to July 
1961.  He died in July 2004, and is survived by the appellant, 
his spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied her claim for accrued benefits and claim for Dependency 
and Indemnity Compensation (DIC) for the Veteran's cause of 
death.

This matter was remanded by the Board in April 2008.  The Board's 
instructions were not completed and the matter was again remanded 
in May 2009.

It is noted that at the time of the Veteran's death, he had 
initiated, but did not perfected, an appeal of a July 2003 rating 
decision that denied service connection for a left hip 
disability, chest disability, and stress disorder.  Subsequent to 
the Veteran's death, prior to notification, the RO issued a 
decision denying service connection for a dental condition and 
left leg condition.  None of these decisions or issues are before 
the Board or RO as timely appeals were not submitted by the 
Veteran or on his behalf.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death in July 2004 was caused by multisystem 
organ failure, with the underlying causes being acute renal 
failure and stroke as a likely consequence of repair of the 
thoracoabdominal aortic aneurism.

2.  At the time of his death, the Veteran was service connected 
for residuals of a fracture of the left scapula, residuals of a 
fracture of the right femur neck, and bilateral hearing loss

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran died from a disease or injury 
incurred in or aggravated by military service or a disease or 
injury presumed to have been incurred during military service.

4.  The Veteran did not have any claims pending at the time of 
his death.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military service; 
nor may the cause of his death be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1310, 
1311, 5100-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 (2010).

2.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and Indemnity Compensation (DIC) benefits may be 
awarded to a veteran's spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the Veteran's death to be granted, it 
must be shown that a service-connected disorder caused his death, 
or substantially or materially contributed to it.  Id.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  Service-connected disability is 
deemed to have been the principal cause of death when it, singly 
or jointly with another disorder, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that his death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.

The Veteran died in July 2004.  At the time of his death, service 
connection had been established for residuals of a fracture of 
the left scapula, residuals of a fracture of the right femur 
neck, and bilateral hearing loss.  Each service-connected 
disability was assigned a non-compensable rating.

The official certificate of death lists the immediate cause of 
death as multisystem organ failure.  The underlying causes of 
death included acute renal failure and stroke as a likely 
consequence of a repair of the thoracoabdominal aortic aneurism, 
which weighs against the appellant's claim, as the Veteran was 
not service connected for this problem.

An autopsy was performed in July 2004.  The provisional report 
found that the Veteran died as a result of multiple occlusive 
pulmonary thromboemboli complicated by a left frontal cortical 
stroke.  The pathologist confirmed the provisional diagnosis in 
September 2004.  The pathologist did not indicate that the 
Veteran's service-connected residuals of a fracture of the left 
scapula, residuals of a fracture of the right femur neck, or 
bilateral hearing loss were the cause or contributing factors or 
in any way related to his death, weighing against the claim.

The appellant alleges that the Veteran sustained a head and chest 
injury during service and that both conditions should be service 
connected.  She further argues that these conditions contributed 
to the Veteran's eventual death.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
	
	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

STRs show that in 1941, the Veteran was denied flight training 
because of, in part, inadequate chest expansion.  In 1948, the 
Veteran was involved in an automobile accident.  He suffered 
abrasions on the forehead, among other injuries.  The chest was 
not injured.  The final separation examination, dated July 1961, 
showed no head or chest injuries, providing evidence against this 
claim.

The Veteran submitted multiple statements detailing his life and 
military career.  These statements indicate that he received a 
laceration on his chest in September 1942 and that he was 
involved in a car accident in 1948.  He did not indicate that he 
suffered chronic head or chest disabilities as a result of active 
service.  

Service connection for a head injury was first denied in 1968 
because the evidence failed to show a current disability.  In 
September 2001, the Veteran submitted another claim seeking 
service connection for his in-service head injury sustained 
during the 1948 car accident.  Unfortunately, he failed to 
allege, and the evidence failed to show, a current disability.  
The RO denied his claim in February 2003.  In April 2003, he 
submitted a claim seeking service connection for his in-service 
chest injury, or laceration.  However, he again failed to allege, 
and the evidence failed to show, a current disability.  The RO 
denied the claim in July 2003 because the evidence failed to show 
current chest disability.

The medical evidence of record at the time of the Veteran's death 
fails to show that he had a head or chest disability related to 
service.  Evidence received subsequent to the Veteran's death 
also fails to show that he had a head or chest disability related 
to his active service.  At most, treatment records received after 
his death shows that he suffered chest pain, possibly from a 
trauma in the anterior chest, in July 1999 (but this is not 
clear).  The records indicate no relationship between this 
isolated incident of chest pain and active service.  More 
importantly, the claims file does not contain evidence showing 
that the Veteran or appellant ever alleged a chronic head or 
chest disability that resulted from the 1942 chest laceration, 
1948 forehead abrasions, or any other incidents during service.  

Simply, the evidence does not show that the Veteran had ever had 
a head or chest disability.  Without a current disability, 
service connection cannot be granted.

Unfortunately service connection for cause of death cannot be 
granted based upon non-service connected disabilities.  The 
pathologist determined that the Veteran's cause of death was 
multiple occlusive pulmonary thromboemboli complicated by a left 
frontal cortical stroke.  The Veteran was not service connected 
for any of these or related conditions.  Consequently, service 
connection for his cause of death cannot be granted.

While the Board is sympathetic with the appellant's loss of her 
husband, the preponderance of the evidence is against a finding 
that the Veteran died from a disease or injury incurred in or 
aggravated by military service or a disease or injury presumed to 
have been incurred during military service.  Because the 
preponderance of the evidence is against the appellant's claim, 
the benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is 
denied.

Accrued benefits are defined as "periodic monetary benefits . . . 
authorized under law administered by [VA], to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2010); 38 C.F.R. 3.1000 (a) (2010) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  Moreover, an "[a]pplication for 
accrued benefits must be filed within one year after the date of 
death."  38 C.F.R. § 3.1000 (c) (2010).  This claim was timely 
filed.

The evidence shows that no claims were pending at the date of the 
Veteran's death.  Therefore, the Board finds that no benefits 
have accrued.  Accordingly, the appellant's claim for entitlement 
to accrued benefits must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

A pre-adjudicatory RO letter dated October 2004 advised the 
appellant of the criteria for establishing entitlement to DIC and 
accrued benefits, the types of evidence and/or information deemed 
necessary to substantiate the claims, and the relative duties 
upon the appellant and VA in developing her claims. 

The appellant, however, was not informed of the Veteran's 
service-connected disabilities.  In April 2008, the Board 
remanded the matter for corrective notice.  In June 2008, the 
Appeals Management Center (AMC) sent notice to the appellant but 
again failed to list the conditions for which the Veteran was 
service-connected.  The Board remanded the matter in May 2009 for 
corrective notice.  The AMC once again sent defective notice in 
July 2009 but sent the correct Hupp notice via the August 2010 
Supplemental Statement of the Case (SSOC).  Specifically, the AMC 
told the appellant in the SSOC that the Veteran was service 
connected for and in receipt of a noncompensable rating for 
residuals of a fracture of the left scapula, residuals of a 
fracture of the right femur neck, and bilateral hearing loss at 
the time of his death.

While the SSOC does not cure the notice error, this notice error 
has not affected the essential fairness of the adjudication 
because it is not contended or shown that the Veteran's service-
connected disabilities were in any way associated with the cause 
of his death.  The appellant was informed that the evidence must 
show that the Veteran's death was caused by or related to 
disabilities that had onset during service.  Her entire claim has 
been based upon showing service-connection for head and chest 
injuries and that these injuries contributed to his death.

On the facts of this case, the Board finds that any VCAA notice 
error involving the Hupp requirements did not affect the 
essential fairness of the adjudication as VA has attempted to 
obtain all relevant evidence and a reasonable person could be 
expected to understand from the notices what was needed.

VA has a duty to assist in the development of the claim.  This 
duty includes assisting in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained and reviewed VA and private 
treatment records.  The appellant submitted private treatment 
records, personal statements, and the autopsy report.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination or get a medical opinion when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In this case, a VA examination is not warranted as the Veteran 
did not suffer residuals from his in-service chest laceration or 
forehead abrasions.  Simply, he did not have current head or 
chest disabilities.  Further, the evidence does not suggest that 
his death was in any way caused or hastened by his service-
connected disabilities.

Simply stated, VA must get a medical opinion when there is (A) 
competent evidence of a current disability that (B) may be 
associated with service, but (C) there is insufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service (as in this case) would not suffice to meet the standard 
of subsection (B), as this would, contrary to the intent of 
Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans/appellants 
claiming service connection.  Waters, 601 F.3d at 1278-1279.  
 
Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the Veteran's cause of death is denied.

Entitlement to accrued benefits is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


